ATTORNEY GENERAL HENRY HAS RECEIVED YOUR REQUEST FOR AN OPINION CONCERNING THE DESTRUCTION OR DISPOSAL OF MUNICIPAL AND COUNTY GOVERNMENT RECORDS. HE HAS ASKED THAT I RESPOND TO YOUR REQUEST. BECAUSE YOUR INQUIRY MAY BE ANSWERED BY REFERENCE TO THE OKLAHOMA STATUTES, IT APPEARS THAT AN OPINION OF THE ATTORNEY GENERAL IS NOT REQUIRED.
YOUR QUESTION IS:
  BY WHAT AUTHORITY AND PROCEDURE MAY THE CUSTODIANS OF RECORDS IN MUNICIPAL AND COUNTY GOVERNMENTS IN OKLAHOMA DESTROY OR OTHERWISE DISPOSE OF THOSE RECORDS NOT SPECIFICALLY LISTED IN TITLE 11 AND TITLE 19 OF THE OKLAHOMA STATUTES?
AS YOU ACKNOWLEDGE IN YOUR REQUEST, THE DESTRUCTION OR DISPOSITION OF CERTAIN RECORDS BY MUNICIPAL AND COUNTY RECORDS CUSTODIANS IS SPECIFICALLY ADDRESSED IN TITLES 11 AND 19 OF THE OKLAHOMA STATUTES. ALTHOUGH YOUR REQUEST CONCERNS ONLY THOSE RECORDS NOT LISTED IN TITLES 11 AND 19, YOU MAY BE INTERESTED TO KNOW THAT HOUSE BILL NO. 1718, WHICH WAS PASSED IN THE RECENT SESSION OF THE LEGISLATURE, AMENDS 11 Ohio St. 22-131 (1981).
SECTION 11 Ohio St. 22-131 CONCERNS THE DESTRUCTION AND DISPOSITION OF RECORDS BY A MUNICIPAL GOVERNING BODY. THE AMENDMENT, WHICH IS EFFECTIVE SEPTEMBER 1, 1990, SHORTENS THE RETENTION TIME FOR CERTAIN INSPECTION RECORDS.
YOUR REQUEST REGARDING THOSE RECORDS NOT SPECIFIED IN TITLES 11 AND 19 OF THE OKLAHOMA STATUTES MAY BE ANSWERED BY REFERENCE TO THE RECORDS MANAGEMENT ACT CONTAINED IN TITLE 67 Ohio St. 201-215.
67 O.S. 203(C) (1989) DEFINES "LOCAL RECORD" AS FOLLOWS:
  "LOCAL RECORD" MEANS A RECORD OF A COUNTY, CITY, TOWN, VILLAGE, TOWNSHIP, DISTRICT, AUTHORITY OR ANY PUBLIC CORPORATION OR POLITICAL ENTITY WHETHER ORGANIZED AND EXISTING UNDER CHARTER OR UNDER GENERAL LAW UNLESS THE RECORD IS DESIGNATED OR TREATED AS A STATE RECORD UNDER STATE LAW."
IT APPEARS THAT THE RECORDS REFERENCED IN YOUR REQUEST FALL WITHIN THE DEFINITION OF "LOCAL RECORD." 67 Ohio St. 207 (1981) GOVERNS THE MANAGEMENT OF LOCAL RECORDS:
  THE GOVERNING BODY OF EACH COUNTY, CITY, TOWN, VILLAGE, TOWNSHIP, DISTRICT, AUTHORITY OR ANY PUBLIC CORPORATION OR POLITICAL ENTITY WHETHER ORGANIZED AND EXISTING UNDER CHARTER OR UNDER GENERAL LAW SHALL PROMOTE THE PRINCIPLES OF EFFICIENT RECORDS MANAGEMENT FOR LOCAL RECORDS. SUCH GOVERNING BODY SHALL, AS FAR AS PRACTICAL, FOLLOW THE PROGRAM ESTABLISHED FOR THE MANAGEMENT OF STATE RECORDS. THE ADMINI-STRATOR SHALL, INSOFAR AS POSSIBLE, UPON THE REQUEST OF A GOVERNING BODY PROVIDE ADVICE ON THE ESTABLISHMENT OF A LOCAL RECORDS MANAGEMENT PROGRAM.
THE "ADMINISTRATOR" REFERRED TO IN SECTION 207 IS THE STATE RECORDS ADMINISTRATOR. AT THIS TIME, THE STATE LIBRARIAN IS DESIGNATED AS THE STATE RECORDS ADMINISTRATOR. 67 Ohio St. 204 (1981).
IT APPEARS THAT 207 SHOULD EFFECTIVELY ANSWER YOUR QUESTION OR, PERHAPS, CREATE A QUESTION OF FACT NOT ADDRESSED BY YOUR REQUEST. IF YOU HAVE ANY QUESTIONS, PLEASE DO NOT HESITATE TO CONTACT ME.
(SHARON K. O'ROKE)